Walton, J.
Upon the trial of one charged with having in his possession intoxicating liquors with intent to sell the same in violation of law, the record of a previous conviction of a similar offense is admissible in evidence upon the question of intent. So decided in State v. Plunkett, 64 Maine, 534.
And the docket entries may be read to the jury, when a more extended record has not been made. Leathers v. Cooley, 49 Maine, 337. Pierce v. Goodrich, 47 Maine, 173. Longley v. Vose, 27 Maine, 179. Read v. Sutton, 2 Cush., 115. Pruden v. Alden, 23 Pick., 184.
Irregularity in the drawing of jurors is not a ground for setting aside a verdict, unless it appears that the party moving to have the verdict set aside was injured by the irregularity. R. S., c. 82, § 78. R. S., c. 134, § 20. No such injury appears in this case.

Exceptions overruled.


Judgment on the verdict.

Appleton, C. J., Dickerson, Barrows, Yirgin, Peters and Libbey, JJ., concurred.